991 F.2d 802
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Will H. WOODS, Appellant,v.Detective A.T. LEMONDS;  City of Cape Girardeau, Missouri, Appellees.
No. 92-3427EM.
United States Court of Appeals,Eighth Circuit.
Submitted:  April 1, 1993.Filed:  April 9, 1993.

Before FAGG, Circuit Judge, HEANEY, Senior Circuit Judge, and HANSEN, Circuit Judge.
PER CURIAM.


1
Missouri inmate Will H. Woods brought this 42 U.S.C. § 1983 action against police detective A. T. Lemonds and the City of Cape Girardeau, Missouri.  Woods alleged Lemonds violated his constitutional rights by forcibly taking a blood sample from Woods under an illegal search warrant and in the absence of Woods's counsel.  Woods appeals the district court's order granting summary judgment to Lemonds and the City.


2
Because the evidence showed Lemonds had probable cause for the search warrant, we agree with the district court that Lemonds is entitled to qualified immunity.   See Gainor v. Rogers, 973 F.2d 1379, 1382 (8th Cir. 1992).  We also agree with the district court that Woods did not have a right to consult with counsel before giving the blood sample.   See Schmerber v. California, 384 U.S. 757, 765-66 (1966).  We reject Woods's contention of judicial bias, raised for the first time on appeal, because it does not "give a reasonable person factual grounds upon which to doubt [the judge's] impartiality."   Holloway v. United States, 960 F.2d 1348, 1351 (8th Cir. 1992).  Having carefully considered Woods's remaining contentions, we conclude they are meritless.


3
Thus, we affirm the district court.